DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 1/6/2022. Claims 1, 3-4, 6-8, 10, 13, 16-18, and 20-28 has been examined and are pending.


				Response to Amendment
The amendment filed on 1/6/2022 cancelled claim 2, 5, 9, 11-12, 14-15, and 19.  No claims were previously cancelled. New claims 21-28 are added. Claims 1, 6-7, 10, 18, 20 have been amended.  Therefore, claims 1, 3-4, 6-8, 10, 13, 16-18, and 20-28 are pending and addressed below.                

Applicant’s amendments and arguments filed on 1/6/2022 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejections on claims under 35U.S.C.101.  





Response to Arguments
Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that Levy       reference is now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to Levy’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-4, 6-8, 21-23, and 13, 16-18, 24-28, and 14-17 dependent from independent claim 1, and 10,              

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10, 13, 16-18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis, (US 2017/0287038), in view of Perry at al. (hereinafter, Perry, US 2020/0134651), further in view of Levy et al. (hereinafter Levy, Us 2012/0178366).

As per claim 1, 10, 20, Krasadakis discloses a computer-implemented method and a system, for negotiating a price of a product for a user, the method comprising: 

determining, by the one or more processors, whether the user is authenticated by comparing the identification of the user with a prestored identification ([0055,  Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like.  For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle]);
based on the identification of the user, obtaining, by the one or more processors, purchase parameter data associated with the user ([0004, The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer, 0055, 
a credit score associated with the user;
an income range of the user;
purchasing preference of the user ([0055, For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle]); or
a transaction history associated with the user ([0055, offers and purchasing history, negotiated offers and finalized deal terms of the 

the trained machine learning model is configured to utilize principal component analysis ([0124, Machine learning, natural language processing, data mining, statistical modeling, predictive modeling, deep learning, neural networks, and game theory components may be implemented on the server-side components discussed herein.  Some or all of these will be used to handle the multiple inputs.  For instance, entities may be extracted from unstructured data, used to predict prices, used for certain optimization tasks, used to enable the AI negotiation agents disclosed herein to learn etc, 0126, For example, the elements illustrated in FIGS. 1A, 1B, and 2, such as when encoded to perform the operations illustrated in FIGS. 3-7, constitute exemplary means for automatically negotiating deal terms between buyers and sellers through the automated buyer and seller AI negotiation agents disclosed herein]); and transmitting, to the user, a notification indicative of the user-specific price ([0070, The notification component 222 transmits the negotiated offers to the buyer 124.  Negotiated offers may be presented on a web page, through text or e-mail messages, via mobile or desktop apps, virtual reality, augmented reality, or holographic 
receiving, via the one or more processors, a user request to negotiate the user- specific price ([0065, The buyer 124 may accept; archive; discard; adjust the buying plan being executed by the buyer AI negotiator; adjust the buyer AI negotiator 206 re-negotiate offer terms, such as a specific lower price added by a user; gather market, social or public information about the product; ask for another negotiation round with an optional special request (e.g., price, availability, etc.)]).


However, Krasadakis does not explicitly disclose, 
obtaining, by one or more processors, an identification of the user from a user device associated with the user, wherein the identification of the user comprises one or more of an actual name, a user name, a social security number, contact information, or a password associated with the user; and 
upon determining that the user is authenticated, obtaining, by the one or more processors, raw data from one or more social networks associated with the user wherein the raw data comprises one or more of:
following count;
follower count;
retweets;
list of group membership;
quantity of spam or dead accounts following the user; or 
degree of influence of people who retweet user;

generating, by the one or more processors, social influence data associated with the user based on the raw data, wherein the social influence data comprises one or more of:
a net promoter score;
a social ranking;
a social reach;
an amplification score; or
a network impact;

determining, by the one or more processors, using a trained machine learning model, a user-specific price of a product based on the purchase parameter data and social influence data;
wherein:
the trained machine learning model is trained, using supervised, unsupervised, or semi-supervised learning based on (1) training user data that includes information regarding purchase parameter data and social data associated with persons other than the user; and (ii) training price data that includes user-specific prices for one or more products associated with the persons other than the user, to learn relationships between the training user data and the training price data, such that the trained machine learning model is configured to determine a user-

Perry teaches ([0034, For example, the user can input a user name and a password through module interface 106 to access the user's social media account, which allows 
discount engine 110 to access additional information associated with the user, 0078, In another embodiment, discount engine 110 tracks the social media activity that an influencer generates for a particular brand in social media platforms.  For example, discount engine 110 can track the number of mentions of the brand name in the posts of followers.  In a related example, discount engine 110 can track the number of pictures of a brand's product uploaded to social media using image recognition, 0044, For example, user social media data can include identifiable trends associated with the user's social media activity.  Identifiable trends can, for example, include a rate of increase or decrease in popularity of the social media account, rates of increase or decrease in followers, and types of submitted content that yields higher numbers of comments from other social media users, 0074, Data permissions can, for example, permit access to e-commerce sales data, retail sales data, geolocation data, credit card 
transaction data, brand social media account data, and brand communication 
system data (e.g., email, SMS text messages, etc.)]).

Perry further teaches ([0043, For example, user social media data can include the number of followers a user has, the type of content the user submits, the timing of user social media submissions, and the number or comments on the user's posts, 0044, For 

Perry further teaches using purchase parameter data and social influence data to train a machine learning model/algorithm (Fig, 3, item 302, 304, [0009, Once credential information is verified, the inventive subject matter provides the influencer with a code to share with the followers and a discount on at least one inventory item, wherein the discount is based at least in part on tracking of purchases made by the followers
when using the code, 0057, For example , the user can access a online marketplace having an influencer specific inventory selection that allows the user to purchase an inventory item for a discounted price, 0084, In yet another embodiment, discount engine 110 employs a machine learning algorithm to determine a discount strategy, 0055, Additionally, it is contemplated discount engine 110 can analyze a subscription and/or a unsubscription rate of followers associated with the influencer to determine how to change the discount plan for an influencer as their influence increases and decreases, 0057, For example, a user can visit a store and input their social media log-in information.  After verifying that the user is an influencer, discount engine 110 can present discounted prices for particular items to a user and receive the user's purchase order for one or more inventory items, 0064, Discount engine 110 can then offer influencer-specific discounts (e.g., shoe discounts for a high-profile sneaker influencer) 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s method by including collecting social influential data, as disclosed by Perry.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.





the user device is one of:
a near-field communication (NFC) card, wherein the identification of the user is obtained from a scan of a component of the NFC card by an electronic reader; or 
an electronic mobile device, wherein the identification of the user is obtained from a scan of a graphical component by a camera of the electronic mobile device;

Levy teaches (Fig. 3, [0023, Each card contains an NFC circuit that allows it
to communicate with a reader, such as point of sale (POS) reader 110, when the card is placed in close proximity to the reader, 0026 FIG. 3 illustrates a mobile handset 300 that is emulating a set of contactless devices. All of the various cards 100 illustrated in FIG. 1 may be emulated by applications executed within mobile handset 300, …. The multiple applications are managed automatically and in transparent manner, over a single RF interface, without a need for user intervention to explicitly select the “active' application and execution environment prior to each transaction. In this manner, the mobile handset may completely replace the need for separate and individual credit and debit cards, access badges, transportation tokens, etc., 0024, Other embodiments may be based on existing radio frequency identification (RFID) contactless standards including ISO/IEC 14443 and FeliCa, for example. Embodiments may also utilize later developed standards for contactless communication. NFC always involves an initiator and a target; the initiator actively generates an RF field that can power a passive target. This enables NFC targets to take very simple form factors such as tags, stickers, key 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s method by including user identification/authentication via NFC card/tag, as disclosed by Levy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.







As per claim 4, 16, Krasadakis further discloses, further including storing the user-specific price of the product for subsequent analysis ([0018, More specifically, the product information comprises product instances, product specifications, or other product descriptions for a given product, e.g., a particular model of automobile, particular amount of horsepower, a particular capacity to carry certain numbers of passengers, etc. Product pricing may include actual prices, discounted prices (e.g., 5% off), relative pricing (e.g., 3% less than another seller), conditional pricing (e.g., if 
inventory levels exceed a particular threshold, then discount price by a certain amount), pricing increases based on detected need (e.g., large demand for product, seller needs product within an expedited timeframe, etc.), a combination thereof, or the like.  Market or product trends may take into account seasonality of products, influx of product sales, product advertisements or media presentations (e.g., if the product is mentioned on a 



As per claim 6, 18, Krasadaki further discloses, wherein the notification is configured to be displayed on a display screen of the electronic mobile device ([0070, The notification component 222 transmits the negotiated offers to the buyer 124.  Negotiated offers may be presented on a web page, through text or e-mail messages, via mobile or desktop apps, virtual reality, augmented reality, or holographic applications, on public display devices 100 (e.g., kiosks, billboards, etc.) at which the buyers 124 are recognized, or the like]).       


As per claim 7, 27, Krasadaki further discloses, wherein the obtaining the purchase parameter data associated with the user includes obtaining the purchase parameter data of the user from a transactional entity over a network ([0055, For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle)]).





wherein the transactional entity includes one or more merchants, financial services providers, or online resources ([0055, For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle).  In some example, offer and accepted deal terms between the buyers 124 and the sellers 174 are stored in relation to the buyers 124, sellers 174, 0044, trendiness (as judged by the proliferation of the product being mentioned online through web sites or in social media)]).


As per claim 17, Krasadaki further discloses, wherein the user-specific price of the product is less than an original price of the product ([0018, discounted prices (e.g., 5% off), 0065, adjust the buyer AI negotiator 206 re-negotiate offer terms, such as a specific lower price added by a user]).


As per claim 21, 24, Krasadaki further discloses, however, Krasadaki and Perry do not explicitly disclose, wherein the user device is the NFC card, and wherein the electronic reader is associated with a product.

Levy teaches (Fig. 3, item 110, [0023, Each card contains an NFC circuit that allows it




As per claim 22, 25, Krasadaki further discloses, wherein the user device is the NFC card and includes a radio-frequency identification (RFID) chip.

Levy teaches (Fig. 3, [0004. A chip in the handset may perform the wireless near
field communication to an adjacent reader, Smart card, or other handset, 0023, Each card contains an NFC circuit that allows it to communicate with a reader, such as point of sale (POS) reader 110, when the card is placed in close proximity to the reader, 0026 FIG. 3 illustrates a mobile handset 300 that is emulating a set of contactless devices. All of the various cards 100 illustrated in FIG. 1 may be emulated by applications executed within mobile handset 300, …. The multiple applications are managed automatically and in transparent manner, over a single RF interface, without a need for user intervention to explicitly select the “active' application and execution environment prior to each 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s method by including user identification/authentication via a NFC card/tag, as disclosed by Levy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by 


As per claim 23, 26, Krasadaki further discloses, wherein the purchase parameter data is obtained from a scan of a component of the NFC card by an electronic reader after determining that the user is authenticated. 

Levy teaches Levy teaches (Fig. 3, [0004. A chip in the handset may perform the wireless near field communication to an adjacent reader, Smart card, or other handset, 0023, Each card contains an NFC circuit that allows it to communicate with a reader, such as point of sale (POS) reader 110, when the card is placed in close proximity to the reader, 0024, The tags can securely store personal data Such as debit and credit card information, loyalty program data, PINs and networking contacts, among other information, 0026 FIG. 3 illustrates a mobile handset 300 that is emulating a set of contactless devices. All of the various cards 100 illustrated in FIG. 1 may be emulated by applications executed within mobile handset 300, …. The multiple applications are managed automatically and in transparent manner, over a single RF interface, without a need for user intervention to explicitly select the “active' application and execution environment prior to each transaction. In this manner, the mobile handset may completely replace the need for separate and individual credit and debit cards, access badges, transportation tokens, etc., 0068, At a given point in time, an NFC controller will 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s method by including user identification/authentication via a NFC card/tag, as disclosed by Levy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Greystoke et al. (US 2015/0242930, Purchas feedback system),
Krasadakis (US 2017/0287038),
Spencer (US 2020/0351561, integrated social network and media streaming platform),
Narayanaswami et al. (US 2015/0100398, Dynamic Coupon Pricing), 
Gopal et al. (US 2016/0155156, describing an information kiosk may be used to recommend and provide real time information consumers. The system may include or interface with any of the foregoing accounts, devices, and/or a .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681